DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/17/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
A preliminary amendment to the application was submitted on 04/17/2019. The preliminary amendment is accepted and entered, and will be considered by Examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1660286, filed on 10/24/2016.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the contents of steps 101-106 of the method for managing depicted in Figure 6 as described in the specification and instead only shows blank boxes.  Any structural detail that is essential for a 
Specification
The disclosure is objected to because of the following informalities:
Pg. 1 line 13 “indicators light” should read “indicator lights”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “controlling, by the gaze tracking device…that the human operator makes an eye movement between the second display zone and the first display zone” is unclear. The instant specification does not provide any clarification regarding how a gaze tracking device, or any other means, would be used to control the eye movement of a human. Thus, the scope of the claim is unclear. Therefore, the above stated limitation renders claim 2 indefinite. For the purposes of examination, Examiner is interpreting the above stated limitation to mean “determining, using the gaze tracking device…that the human operator makes an eye movement between the second display zone and the first display zone”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitlow et al. (US 2015/0251771 A1).
Regarding claim 1, Whitlow discloses “A method for managing an automated system (Par. [0006] lines 1-3 teaches a method for assessing and responding to a level of awareness of a flight crew member onboard an aircraft) having a display (Fig. 5 shows display element flight mode annunciator 500) and adapted to be controlled by a human operator (Par. [0027] lines 1-3 teaches modes refer to automatic control of the aircraft, and manual control is a mode (i.e. controlled by human operator)) and by at least one automatic controller (Par. [0027] lines 3-5 teaches a Flight Control System (FCS) as a first level automation that allows for individual control of different aspects of the flight) having a predetermined number of states (Fig. 7 shows a table illustrating flight mode (state) options) and a set of conditions allowing the automatic controller to switch from one state to another, the automatic controller being in one predetermined state at a time (Par. [0020] lines 4-6 and 13-16 teaches system-initiated changes which include any change automatically executed by a system onboard an , the method comprising: triggering a condition associated with a parameter of the automated system (Par. [0024] lines 1-9 teaches the flight parameter analysis module determines when a system-initiated change in flight mode occurs and detects changes by comparing a current value of a communicated parameter with a prior value of the communicated parameter); displaying the parameter of the automated system on the display in a first zone of the display (Fig. 5 and Par. [0038] lines 17-21 teaches the display element presents a current setting for, or additional data relating to, the flight parameter which includes flight mode, altitude, airspeed, heading, and attitude); automatically changing the automatic controller between a first state and a second state subsequent to the triggering the condition (Par. [0027] lines 23-25 teaches disabling auto-throttle support (i.e. switching from first state (auto-throttle support ON) to second state (auto-throttle support OFF)) if a crew member provides manual thrust input (i.e. subsequent to triggering condition)); displaying the second state on the display in a second display zone of the display (Fig. 5 and 6 elements 502-510 shows a second display zone for displaying the second ; detecting, by a gaze tracking device of the human operator (Fig. 1 element 110 eye-tracking module) and after displaying the parameter and displaying the second state, a plurality of viewed zones of the display that are viewed by the human operator within a predetermined time interval (Par. [0020] lines 13-20 teaches automatically executing a system-initiated change to a critical flight parameter and a flight mode, then determining awareness of the flight crew members by identifying an eye-scanning region and/or display element related to the system-initiated change and analyzing the eye-scanning behavior of the flight crew member with regard to the display element; Par. [0040] line 1 to Par. [0041] line 4 teaches calculating a time period of interest which begins once the system-initiated change has occurred, and the end point is a dynamic value, and once the time period of interest has been determined, the process assesses the eye-scanning behavior of the flight crew member for the time period of interest); and verifying whether the plurality of viewed zones comprises at least the second display zone and the first display zone 
Regarding claim 6, Whitlow discloses “An automated system (Par. [0007] lines 1-3 teaches a system for determining and responding to a level of awareness of a flight crew member with regard to system-initiated changes onboard an aircraft) adapted to be controlled by a human operator (Par. [0027] lines 1-3 teaches modes refer to automatic control of the aircraft, and manual control is a mode (i.e. controlled by human operator)) and by at least one automatic controller (Par. [0027] lines 3-5 teaches a Flight Control System (FCS) as a first level automation that allows for individual control of different aspects of the flight) having a predetermined number of states (Fig. 7 shows a table illustrating flight mode (state) options) and a set of conditions allowing the automatic controller to switch from one state to another, the automatic controller being in one state at a time (Par. [0020] lines 4-6 and 13-16 teaches system-initiated changes which include any change automatically executed by a system onboard an aircraft (which necessarily requires a set of conditions being met) and the system initiated change to a critical flight parameter is an automatically executed change in flight mode during a particular flight phase; Par. [0027] lines 23-25 teaches disabling auto-throttle support (i.e. switching from one state (auto-throttle support ON) to a different state (auto-throttle support OFF)) if a crew member provides manual thrust input (i.e. condition allowing automatic controller to switch from one state to a different state)), the automated system comprising: a manager adapted to automatically change a state of the automatic controller between a first automatic controller state and a second automatic controller state when a condition associated with a parameter of the automated system is triggered (Par. [0024] lines 1-9 teaches the flight parameter analysis module determines when a system-initiated change in flight mode occurs and detects changes by comparing a current value of a communicated parameter with a prior value of the communicated parameter; and Par. [0027] lines 23-25 teaches disabling auto-throttle support (i.e. switching from first state (auto-throttle support ON) to second state (auto-throttle support OFF)) if a crew member provides manual thrust input (i.e. subsequent to triggering condition)); a display (Fig. 5 shows display element flight mode annunciator 500), adapted to display the parameter of the automated system in a first display zone of the display (Fig. 5 and Par. [0038] lines 17-21 teaches the display element presents a current setting for, or additional data relating to, the flight parameter which includes flight mode, altitude, airspeed, heading, and attitude), and adapted to display the second state of the automatic controller in a second display zone of the display (Fig. 5 and 6 elements 502-510 shows a second display zone for displaying the second state on the display); a gaze tracking device (Fig. 1 element 110 eye-tracking module), adapted to detect a plurality of viewed zones of the display viewed by the human operator within a predetermined time interval (Par. [0020] lines 13-20 teaches automatically executing a system-initiated change to a critical flight parameter and a flight mode, then determining awareness of the flight crew members by identifying an eye-scanning region and/or display element related to the system-initiated change and analyzing the eye-scanning behavior of the flight crew member with regard to the display element; Par. [0040] ; and a verifier adapter to verify whether the plurality of viewed zones comprises at least the second display zone and the first display zone (Par. [0031] lines 7-12 teaches analyzing eye-scanning data to determine whether the flight crew member is aware of automatically executed changes to critical flight parameters based on the amount of time spent looking at an identified eye-scanning region including the display element; and Par. [0038] lines 6-17 teaches identifying a display element related to the flight parameter as well as an eye-scanning region that includes the display element, where an eye-scanning region may include more than one display element or represent a specific pattern of scanning different display elements)”.
Regarding claim 6, Whitlow discloses all the limitations of claim 6 above, and further discloses “wherein the human operator is a human pilot (Abstract line 2 teaches a flight crew member) and the automatic controller is an autopilot system (Par. [0027] 1-5 teaches a Flight Control System (FCS) that is the first level of automation and allows for automatic control of the aircraft)”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5 rejected under 35 U.S.C. 103 as being unpatentable over Whitlow et al. (US 2015/0251771 A1) in view of De Mers et al. (US 2011/0199202 A1).
Regarding claim 2, Whitlow teaches all the limitations of claim 1 above, however Whitlow does not explicitly teach “controlling, by the gaze tracking device after verifying whether the plurality of viewed zones comprises at least the second display zone and the first display zone, that the human operator makes an eye movement between the second display zone and the first display zone, wherein verifying whether the plurality of viewed zones comprises at least the second display zone and the first display zone comprises verifying that a positive identification exists in which the plurality of viewed zones comprise at least the second display zone and the first display zone”.
	From the same field of endeavor, De Mers teaches “controlling, by the gaze tracking device after verifying whether the plurality of viewed zones comprises at least the second display zone and the first display zone, that the human operator makes an eye movement between the second display zone and the first display zone, wherein verifying whether the plurality of viewed zones comprises at least the second display zone and the first display zone comprises verifying that a positive identification exists in which the plurality of viewed zones comprise at least the second display zone and the first display zone (Par. [0028] lines 2-18 teaches using focus data for monitoring attention of the operator for a predetermined time, where the focus data corresponds to head tracking data which measures the direction of gaze of the operator and an amount of change in the direction of gaze of the operator during such time (i.e. determines if human operator makes eye movement between the first and second display zones) and is compared to a pilot state model which checks whether or not the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Whitlow to incorporate the teachings of De Mers to include in the method taught by Whitlow determining the operator makes an eye movement between the second and first display zones and verifying that a positive identification that the second and first display zones are viewed exists as taught by De Mers.
	The motivation for doing so would be to monitor attention of the operator (De Mers, Par. [0028] line 2).
Regarding claim 3, Whitlow teaches all the limitations of claim 1 above, and further teaches “creating a alert message comprising at least a first text obtained from the second state and a second text obtained from the condition (Whitlow, Par. [0032] lines 1-9 and Par. [0033] teaches a notification module configured to orient a flight crew member to an automatic change in a critical flight parameter, such as an aircraft automation state (second state), heading change, altitude change, speed change, vertical speed change, and/or degree of pitch or roll (condition), by presenting visual and/or auditory alerts regarding the system-initiated change including generating a voiced message consistent with crew resource management such as “Flight a text alert message” and “wherein verifying whether the plurality of viewed zones comprises at least the second display zone and the first display zone comprises verifying that a negative identification condition exists in which the plurality of viewed zones do not comprise at least the second display zone and the first display zone”.
	From the same field of endeavor, De Mers teaches the alert message is “a text alert message (Par. [0027] lines 4-13 teaches providing an alert signal to the operator by providing signals to a display monitor to present an alert message on the display monitor where the alert message can be a specific alphanumeric (text) message)” and “wherein verifying whether the plurality of viewed zones comprises at least the second display zone and the first display zone comprises verifying that a negative identification condition exists in which the plurality of viewed zones do not comprise at least the second display zone and the first display zone (Par. [0028] lines 2-18 teaches using focus data for monitoring attention of the operator for a predetermined time, where the focus data corresponds to head tracking data which measures the direction of gaze of the operator and an amount of change in the direction of gaze of the operator during such time and is compared to a pilot state model which checks if the operator is inattentive by not focusing on appropriate cockpit areas for the predetermined time (i.e. verifies a negative identification 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Whitlow to incorporate the teachings of De Mers to have the alert message taught by Whitlow be a text message as taught by De Mers and to include in the method taught by Whitlow verifying that a negative identification that the operator did not view the second and first zones exists as taught by De Mers.
	The motivation for doing so would be to monitor attention of the operator (De Mers, Par. [0028] line 2).
Regarding claim 4, the combination of Whitlow and De Mers teaches all the limitations of claim 3 above, and further teaches “displaying the text alert message on the display (De Mers, Par. [0027] lines 4-13 teaches providing an alert signal to the operator by providing signals to a display monitor to present an alert message on the display monitor where the alert message can be a specific alphanumeric (text) message).
Regarding claim 5, the combination of Whitlow and De Mers teaches all the limitations of claim 4 above, and further teaches “delivering a voice synthesis of the text alert message by a sound emission device (Whitlow, Par. [0033] lines 1-7 teaches the notification module may present visual and/or auditory alerts including a custom voiced message to pilot audio headsets of the crew members or via cabin mounted speakers)”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.